Mr. Justice Farmer, dissenting: I do not agree with the decision in this case. Suspension of respondent is not justified unless he was influenced by improper motives in the transactions complained of. If his motives were corrupt he should be disbarred; if they were not, the rule should be discharged. I think the most the proof shows is that respondent’s judgment proved to have been bad. He did not profit anything by the loans made on behalf of his client. In fact, he loaned the same corporation a considerable amount of his own means without security and the same was lost. I am convinced respondent acted in good faith, and much as the results of his transactions in loaning the money are to be regretted, I do not think this suspension warranted. In my opinion the rule should be discharged.